Citation Nr: 0926962	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  99-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome with chronic infections, chills, a sore throat, flu-
like symptoms, and dizziness claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for left eye 
blepharitis with melanosis.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include paranoid-type schizophrenia.

4.  Entitlement to an effective date earlier than September 
17, 2001, for the award of a permanent and total disability 
rating for pension purposes.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to 
March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in March 2005 and March 2008.  This 
matter was originally on appeal from rating decisions dated 
in September 1999 and July 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As noted in the Introduction to the March 2008 Board 
decision, the Veteran has submitted claims of entitlement to 
service connection for a chronic heart disorder, a chronic 
pharyngeal disorder, chronic leishmaniasis, chronic leukemia, 
chronic wasting syndrome, and chronic asbestos exposure 
residuals.  The Board noted that it appeared that the RO has 
not had an opportunity to act upon the claims.  Thus, these 
issues are referred to the RO for appropriate action. 

The issues of entitlement to service connection for chronic 
fatigue syndrome with chronic infections, chills, a sore 
throat, flu-like symptoms, and dizziness claimed as due to an 
undiagnosed illness, chronic left eye blepharitis with 
melanosis, and a chronic acquired psychiatric disorder to 
include paranoid-type schizophrenia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for nonservice-connected 
pension benefits on December 2, 1997.  In July 1998, 
entitlement to pension was denied; the Veteran did not appeal 
this decision.  In October 1998, the Veteran submitted his 
request to reopen his pension claim.  In September 1999, 
entitlement to pension was again denied; and again, the 
Veteran did not appeal this decision.  On October 12, 1999, 
the Veteran submitted a request to reopen his pension claim.

2.  The competent medical evidence demonstrates that from 
January 7, 2000, the Veteran was permanently and totally 
disabled due to nonservice-connected schizophrenia; the 
record does not demonstrate that prior to January 7, 2000, 
the Veteran was permanently and totally disabled due to 
nonservice-connected disabilities.


CONCLUSION OF LAW

The requirements for an effective date of January 7, 2000, 
but no earlier, for the grant of nonservice-connected pension 
benefits have been met. 38 U.S.C.A. §§ 1502, 1521, 5101, 
(West 2002); 38 C.F.R. §§  3.2, 3.151, 3.155, 3.321, 3.340, 
3.342, 3.400, 4.1, 4.4,  4.31, .104.15, 4.16, 4.17, 4.71a, 
Diagnostic Code 5025, 4.84a, Diagnostic Codes 6018, 6032, 
4.88b, Diagnostic Code 6354, 4.97, Diagnostic Code 6604, 
4.104, Diagnostic Code 7101, 4.115a, Diagnostic Code 7518,  
4.117. Diagnostic Code 7710, 4.118, Diagnostic Code 7812, 
4.119, Diagnostic Code 7903, 4.124a, Diagnostic Code 8100, 
4.130, Diagnostic Codes 9411 to 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


Pursuant to the Board's March 2005 and March 2008 Remands, 
the RO scheduled a videoconference hearing before a Veteran's 
Law Judge.  In June 2007, the Veteran's attorney at that time 
withdrew his request for a hearing.  In addition, the RO 
readjudicated the Veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's March 2005 and March 2008 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2008 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.    

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  

II.	Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  38 
C.F.R. § 3.400(b)(1).  For a pension claim received after 
October 1, 1984, the effective date will be the date of 
receipt of the claim.  However, if within one year from the 
date on which the Veteran became permanently and totally 
disabled, the Veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the Veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the Veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the Veteran became permanently and totally 
disabled, whichever is to the advantage of the Veteran.  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim. 38 C.F.R. § 3.400(b)(1)(ii) (2008).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The Veteran first presented his claim for nonservice-
connected pension benefits in a VA Form 21-4139, Statement in 
Support of Claim, which was received on December 2, 1997.  In 
July 1998, entitlement to pension was denied; the Veteran did 
not appeal this decision.  In October 1998, the Veteran 
submitted his request to reopen his pension claim.  In 
September 1999, entitlement to pension was again denied; and 
again, the Veteran did not appeal this decision.  On October 
12, 1999, the Veteran submitted a request to reopen his 
pension claim.

The July 2002 rating decision currently on appeal granted 
that claim effective from September 17, 2001, the effective 
date of the change in the law which provides that VA will 
consider a Veteran to be permanently and totally disabled if 
he is determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001).  As such, the Board 
must determine whether the Veteran would have been entitled 
to nonservice-connected pension benefits between October 12, 
1999, and September 17, 2001.  

A disability pension is payable to a Veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521(a).  A Veteran of any war means a Veteran who 
served in the active military, naval or air service during a 
period of war as defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. 
§ 3.2(i), the Persian Gulf War is defined as the period 
beginning on August 2, 1990, through date to be prescribed by 
Presidential proclamation or law.  

"Permanent and total disability" will be held to exist when 
an individual is unemployable as a result of disabilities 
that are reasonably certain to last throughout the remainder 
of that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A Veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
Veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

As noted above, the provisions of 38 U.S.C.A. § 1502 were 
amended, effective in September 2001, to provide that VA will 
consider a Veteran to be permanently and totally disabled if 
he is a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding 
of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate diagnostic code of the VA's Schedule for 
Rating Disabilities, to determine whether the Veteran has a 
combined 100 percent schedular rating for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent 
and total disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a Veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment. 38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.  For 
pension purposes, the permanence of the percentage 
requirements of § 4.16 is a requisite.

Finally, even if a Veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
Veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The record clearly shows that the Veteran's active service 
was during the Persian Gulf War.  The Veteran's DD Form 214 
shows that he served on active duty from June 1990 to March 
1993.  Accordingly, the Board finds that the Veteran did 
serve in the active military, naval, or air service during a 
period of war.  

a.	38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(rating schedule), a Veteran may establish the presence of a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation. 38 U.S.C.A. § 1502(a) (West 
2002); 38 C.F.R. § 4.15 (2008).  This requires evaluating 
each disability under the appropriate diagnostic code and 
then combining the disability evaluations to determine 
whether the Veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  In addition, if one suffers 
the permanent loss of the use of both hands or both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becomes permanently helpless or permanently bedridden, he 
will be considered permanently and totally disabled.  38 
C.F.R. § 4.15 (2008).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008). 

In this case, however, the Veteran does not have any of the 
disabilities that are listed in 38 C.F.R. § 4.15, nor does he 
have a disability that is rated as totally disabling under 
the schedule for rating disabilities.  The Veteran's claimed 
permanent disabilities have been identified as anxiety with 
depression (zero percent disabling); dysthymia (10 percent 
disabling); paranoid-type schizophrenia (zero percent 
disabling); conjunctivitis (10 percent disabling); joint pain 
with weakness (zero percent disabling); blepharitis with 
melanosis of the left eye (zero percent disabling); chronic 
fatigue with chronic infections chills, sore throat, flu-like 
symptoms and dizziness (zero percent disabling); obstructive 
lung disorder with chest pain and pharyngitis (zero percent 
disabling); high blood pressure (zero percent disabling); 
nongonococcal urethritis (zero percent disabling); 
lymphadenopathy (zero percent disabling); multiple moles on 
forearms and hands (zero percent disabling); thyroid disorder 
(zero percent disabling); and migraine headaches (zero 
percent disabling).
 
i.	Anxiety with depression, dysthymia, paranoid-
type schizophrenia, and depressive disorder
  
The Veteran's non-service connected psychiatric disorders are 
rated pursuant to the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440.  
Under the General Rating Formula for Mental Disorders, a 
mental condition that has been formally diagnosed, but the 
symptoms of which are not severe enough either to interfere 
with occupational and social function or to require 
continuous medication warrants a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

The Veteran underwent a VA mental disorders examination in 
August 1997.  The Veteran denied having a mental problem.  He 
denied sleep disturbance, any appetite loss, any 
hopelessness, any worthlessness, any acute or passive 
suicidal ideations, any psychotic symptoms like complete 
auditory hallucinations or delusions of persecution, or manic 
symptoms.  After mental status examination, no disorder was 
diagnosed on Axis I and the GAF assigned was 90-100.

SSA Record dated in December 1998 notes evidence of affective 
disorders such as depression with moderate restrictions of 
activities of daily living and difficulties in maintaining 
social functioning.  In addition it was noted that the 
Veteran often experienced deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks in 
timely manner. 

VA treatment records dated from January 7, 2000 to October 
2004 indicate a diagnosis of chronic paranoid schizophrenia 
with auditory hallucinations and delusions.  A July 2000 
mental health assessment assigned a GAF of 40.

The Veteran underwent a VA mental disorders examination in 
April 2001.  He reported hearing voices daily, suicidal 
impulses, panic attacks, depressed mood, anxiety, and 
impaired impulse control.  The Veteran was diagnosed with 
psychosis, NOS and dysthymia.  A GAF of 60 was assigned.  
However, the examiner noted that on the basis of the 
differences of narration and recorded diagnoses, he 
considered the Veteran's statements that day as lacking in 
reliability for rating purposes.

Despite the findings of the April 2001 VA examination, it is 
clear that the Veteran suffered from persistent 
hallucinations and paranoid delusions from January 7, 2000.  
Thus, the Board finds that as of January 7, 2000, a rating of 
100 percent should have been assigned for Veteran's 
nonservice-connected paranoid schizophrenia.  However, the 
evidence of record indicates that between October 12, 1999 
and January 7, 2000, the Veteran's psychiatric symptoms 
warranted no more than a 10 percent rating.  In addition, 
prior to January 7, 2000, the evidence does not demonstrate 
that the Veteran's other service-connected and nonservice-
connected disorders when combined calculated to a combined 
100 percent schedular evaluation for pension purposes.     

ii.	Diarrhea

The veteran's service-connected diarrhea due to an 
undiagnosed illness has been rated as 10 percent disabling 
pursuant to Diagnostic Code 7319.  Diagnostic Code 7319 
provides that a 10 percent evaluation is assignable for 
moderate irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation is 
assignable for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 
(2008).

At the VA examination in August 1997, the veteran gave a 
history of abdominal cramps with diarrhea.  The veteran 
complained of loose stools about three to four times per day 
happening about four to five days per week.  The veteran 
reported that Imodium helped with the diarrhea.  

At the VA examination in January 1998, the veteran complained 
of diarrhea lasting four to five days.

Thus, the evidence does not demonstrate that the veteran's 
service-connected diarrhea prior to January 7, 2000  more 
nearly approximated a higher evaluation as there was no 
evidence of alternating diarrhea and constipation or constant 
abdominal distress.

iii.	Tinea Versicolor

The veteran's tinea versicolor has been rated as 10 percent 
disabling pursuant to Diagnostic Code 7899-7806.  Tinea 
versicolor does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27.  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, the disease is rated by analogy under a diagnostic code 
for a closely related disease that affects the same 
anatomical functions and has closely analogous 
symptomatology.  Therefore, the veteran's service-connected 
tinea versicolor has been rated according to the analogous 
condition of eczema under Diagnostic Code 7806.

As noted above, under that code, a 10 percent rating was 
warranted when there was eczema with exfoliation, exudation 
or itching, if involving an exposed area or extensive area.  
The next higher rating of 30 percent was authorized when the 
disability was manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or an 
exceptionally repugnant condition.  

At the August 1997 VA examination, the veteran reported a 
history of a skin rash on the inner thighs and forearms which 
cleared with treatment and a rash on the chest, torso, neck 
and arms which also cleared with oral antifungal agents and a 
topical agent.  The only skin impression noted after physical 
examination was multiple hyperpigmented moles on the forearms 
and hands.

At the January 1998 VA examination, the veteran reported 
using an antipruritic cream.  Physical examination of the 
skin demonstrated no abnormality of skin and appendages.  

Thus, the evidence does not demonstrate that the veteran's 
service-connected tinea versicolor prior to January 7, 2000  
more nearly approximated a higher evaluation as there was no 
evidence of exudation or constant itching, extensive lesions, 
crusting, marked disfigurement, ulceration, systemic or 
nervous manifestations, or an exceptionally repugnant 
condition.  

iv.	Conjunctivitis

The Veteran's nonservice-connected conjunctivitis is rated 
pursuant to Diagnostic Code 6018 which provides for a 10 
percent disability rating if there is active conjunctivitis, 
with objective symptoms.  The code does not provide for a 
rating in excess of 10 percent.  38 C.F.R. § 4.84a (2008).  

v.	Joint pain with weakness 

The Veteran's nonservice-connected joint pain is rated by 
analogy pursuant to Diagnostic Code 5025 for fibromyalgia.  
Under Diagnostic Code 5025, fibromyalgia, with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be evaluated as 
follows: a 10 percent rating is appropriate for symptoms that 
require continuous medication for control; a 20 percent 
rating is appropriate if the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time; and a 40 percent rating is 
appropriate for symptoms that are constant, or nearly so, and 
refractory to therapy.  38 C.F.R. § 4.71a.

The Veteran underwent a VA general medical examination in 
August 1997.  The Veteran complained of joint pain, mainly in 
the knees.  The Veteran underwent a VA general medical 
examination in January 1998.  He complained of neck pain.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's joint pain should be higher 
than a zero percent rating.  No medical evidence of record 
demonstrates continuous medication prescribed for joint pain 
or medical evidence of episodic symptoms present more than 
one-third of the time.   

vi.	Blepharitis with melanosis

The Veteran's nonservice-connected blepharitis with melanosis 
is rated by analogy pursuant to Diagnostic Code 6032, 
eyelids, loss of portion.  Diagnostic Code 6032 is to be 
rated as disfigurement under diseases of the skin.  38 C.F.R. 
§ 4.84a.

While the Veteran's appeal was pending, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002 and October 23, 2008.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) and 73 Fed. 
Reg. 54708 (September 23, 2009) (codified at 38 C.F.R. § 
4.118).  However, because the Board is evaluating the 
veteran's blepharitis prior to January 7, 2000, only the 
former criteria will be considered in evaluating the 
blepharitis.

Under the former criteria of Diagnostic Code 7800, scars, 
disfiguring, head, face or neck, a noncompensable rating is 
warranted for slight disfiguring, a 10 percent evaluation is 
warranted to moderate disfiguring, a 30 percent evaluation 
requires severe disfiguring especially if producing a marked 
and unsightly deformity of the 
eyelids, lips or auricles, and a 50 percent evaluation is 
warranted for compete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  A 10 percent, 30 percent, and 50 percent 
evaluation may be increased to 30 percent, 50 percent, and 80 
percent, respectively, if there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118 (2001).  

At the April 2001 VA examination, upon slit-lamp examination, 
the Veteran was shown to have blepharitis in both eyes.  The 
Board notes that blepharitis by definition means "an 
inflammation of the eyelids." See Stedman's Medical 
Dictionary (27th Ed. 2000).  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's blepharitis should be 
higher than a zero percent rating.  None of the medical 
evidence reflects that blepharitis results in disfigurement 
of the face or has resulted in scarring. 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-05. 

vii.	Chronic fatigue with chronic infections 
chills, sore throat, flu-like symptoms and 
dizziness

The Veteran's nonservice-connected chronic fatigue is rated 
pursuant to Diagnostic Code 6354.  Chronic fatigue syndrome 
symptoms (CFS) that wax and wane but result in periods 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted where there are CFS symptoms which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  A 40 
percent disability rating is warranted where there are CFS 
symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year.  38 C.F.R. § 4.88b, Diagnostic Code 
6354. 

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician. 38 C.F.R. § 4.88b, DC 
6354, Note.

At the August 1997 VA examination, the Veteran complained of 
sleeping excessively during the daytime.  At the January 1998 
VA examination, the Veteran complained of chronic fatigue 
with weakness and dizziness.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's chronic fatigue should be 
higher than a zero percent rating.  There is no medical 
evidence of record indicating that the Veteran's fatigue 
incapacitates him or that he is taking medication 
specifically for fatigue.  

viii.	Obstructive lung disorder with chest pain and 
pharyngitis

The Veteran's nonservice-connected obstructive lung disorder 
is rated by analogy pursuant to Diagnostic Code 6604, which 
pertains to chronic obstructive pulmonary disease.  
Diagnostic Code 6604 provides for a 10 percent rating where 
forced expiratory volume in one second (FEV-1) is 71- to 80- 
percent predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion capacity of 
the lung for carbon monoxide (DLCO) by the single breath 
method (SB) is 66- to 80-percent predicted.  A 30 percent 
rating requires FEV-1 of 56- to 70-percent predicted; or FEV- 
1/FVC of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent 
predicted.  A 60 percent rating requires FEV-1 of 40- to 55- 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).


The record is absent any post-broncodialator pulmonary 
function tests since the Veteran filed his claim for pension 
in 1999.  Pulmonary function tests done before 
bronchodilation in January 1997 were noted to be normal.  The 
August 1997 VA examination report noted that the Veteran's 
pulmonary function tests showed FVC at 86 percent of 
predicted and FEV1 at 82 percent of predicted.  Moderate 
restrictive ventilatory impairment was noted.  The January 
1998 VA examination revealed no evidence of cardiopulmonary 
abnormality.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's obstructive lung disorder 
should be higher than a zero percent rating.  

There is no evidence of (FEV-1) at or below 80- percent 
predicted; or FVC ratio at or below 80 percent; or DLCO at or 
below 80-percent predicted.  

ix.	High blood pressure

The Veteran's nonservice-connected hypertension is rated 
pursuant to 4.104, Diagnostic Code 7101, for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; there is a history 
of diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 40 percent rating requires diastolic pressure of 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure predominantly 130 or more.

At the VA examination in August 1997, the Veteran's blood 
pressure was 150/90 (lying down, sitting, and standing).  At 
the VA examination in January 1998, the Veteran's blood 
pressure was 110/82.  At the VA examination in April 2001, 
the Veteran's blood pressure was 130/90 in sitting position, 
120/94 in lying position and 120/84 in standing position.  
Repeat blood pressure readings in May 2001 were 146/92, 
152/100, and 160/98.  A May 2001 urgent care note indicates 
that the Veteran's blood pressure at triage was 172/100 and 
lying 141/69; sitting 142/88; and standing 160/88.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's hypertension should be 
higher than a zero percent rating.  Although there are two 
readings out of 10 readings of diastolic pressure of 100 or 
more, and three readings out of 10 readings of systolic 
pressure of 160 or more, it cannot be said that the Veteran's 
diastolic pressure was predominantly 100 or more or his 
systolic pressure predominantly 160 or more during the appeal 
period.

x.	Nongonococcal urethritis

The Veteran's nonservice-connected nongonococcal urethritis 
claimed as blood in urine and inability to hold urine is 
rated under the criteria of 38 C.F.R. § 4.115a, Diagnostic 
Code 7518, which directs that such disabilities are to be 
evaluated as a voiding dysfunction.  Voiding dysfunctions are 
rated as urine leakage, frequency, or obstructed voiding.  

The rating criteria for urine leakage are as follows:  A 
rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.  A rating of 40 percent is assigned for 
leakage requiring the wearing of absorbent materials that 
must be changed two to four times per day.  A rating of 60 
percent is assigned for leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.  38 C.F.R. § 4.115a.  

The rating criteria for urinary frequency are as follows: A 
rating of 10 percent is assigned for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  A rating of 20 percent is assigned for daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A rating of 40 percent 
is assigned for daytime voiding interval less than one hour 
or awakening to void five or more times per night.  Id.  

The rating criteria for obstructed voiding are as follows:  A 
rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  A rating of 10 percent 
is assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  (1) Post void residuals 
greater than 150 cc.; (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec.); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilation every two to three 
months.  A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.  

At the August 1997 VA examination, the Veteran reported a 
history of urgency and incontinence for two years but denied 
using Depends or pads.  At the January 1998 VA examination, 
the Veteran reported that he had been seeing a neurologist at 
VA concerning his inability to hold urine.  At the April 2001 
VA examination, the Veteran denied any kidney problems and 
reported that urination was normal.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's obstructive lung disorder 
should be higher than a zero percent rating.  There is no 
current evidence of voiding dysfunctions.

xi.	Lymphadenopathy

The Veteran's nonservice-connected lymphadenopathy is rated 
by analogy pursuant to 38 C.F.R. § 4.117, Diagnostic Code 
7710, tuberculous adenitis, active or inactive.  Tuberculous 
adenitis, active or inactive, is rated under 38 C.F.R. §§ 
4.88c or 4.89, whichever is appropriate.  These sections deal 
with ratings for inactive nonpulmonary tuberculosis.     

Inactive nonpulmonary tuberculosis initially entitled after 
August 19, 1968 is awarded a 100 percent rating for 1 year 
after date of inactivity, following active tuberculosis.  38 
C.F.R. § 4.88c.  Thereafter, rate residuals under the 
specific body system or systems affected.  Id.  

Inactive nonpulmonary tuberculosis in effect on August 19, 
1968 is awarded a 100 percent rating for 2 years after date 
of inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently.  38 
C.F.R. § 4.89.  Thereafter, for 4 years, or in any event, to 
6 years after date of inactivity a 50 percent evaluation is 
awarded.  Id.  Thereafter, for 5 years, or to 11 years after 
date of inactivity a 30 percent evaluation is warranted.  Id.  
Thereafter, in the absence of a schedular compensable 
permanent residual a noncompensable evaluation is 
awarded.  Id.    

At the August 1997 VA examination, the Veteran complained of 
submental and submandibular lymphadenopathy.  However, 
physical examination did not show submental or submandibular 
lymphadenopathy.  At the April 2001 VA examination, the 
examiner noted no lymphadenopathy.

As there is no objective medical evidence of lymphadenopathy, 
the rating should be higher than a zero percent rating.  

xii.	Multiple moles on forearms and hands

The Veteran's nonservice-connected moles are rated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7812.  Disabilities 
evaluated under Codes 7807 through 7819 are rated by analogy 
to eczema under Diagnostic Code 7806.  Under that code, a 10 
percent rating was warranted when there was eczema with 
exfoliation, exudation or itching, if involving an exposed 
area or extensive area.  The next higher rating of 30 percent 
was authorized when the disability was manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or an exceptionally repugnant condition.  

At the August 1997 VA examination, the examiner noted 
multiple hyperpigmented moles on the forearms and hands.  
However, no limitation of function of the arms or hands were 
noted or reported.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's moles should be higher than 
a zero percent rating.  There is no showing in the medical 
evidence of exfoliation, exudation or itching, extensive 
lesions, crusting, marked disfigurement, ulceration, systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.  

xiii.	Thyroid disorder

The Veteran's nonservice-connected thyroid disorder is rated 
as a disorder of the endocrine system pursuant to 38 C.F.R. 
§ 4.119.  Diagnostic Code 7903 provides for a 10 percent 
rating for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is assigned for 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain.  A 100 percent rating is assigned for 
hypothyroidism with symptoms of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 
4.119, Diagnostic Code 7903.
  
At the August 1997 VA examination, the Veteran reported that 
he had been diagnosed with a thyroid disorder in 1995.  
However, thyroid function tests were normal.  At the January 
1998 VA examination, the Veteran reported that he had a 
hormone deficiency.  However, the Veteran's thyroid was not 
palpably enlarged, and there was no tracheal tug or 
deviation.  

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's thyroid disorder should be 
higher than a zero percent rating as the objective medical 
evidence is absent any indication of a thyroid disorder.  

xiv.	Migraine headaches

The Veteran's nonservice-connected migraine headaches are 
rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Diagnostic Code 8100, a 10 percent rating for migraine 
headaches required characteristic prostrating attacks 
averaging one in two months over the last several months, a 
30 percent evaluation required characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a maximum 50 percent evaluation required 
very frequent completely prostrating attacks productive of 
severe economic inadaptability.

At the VA examination in August 1997, the Veteran complained 
of headaches which were almost daily (five times a week) with 
pain around the eye and pain in the vertex.  The Veteran 
reported that the headaches are associated with vomiting.  He 
notices flashing lights in front of his eyes with episodes of 
headaches.  VA treatment records note that the Veteran 
presented in August 2000 with complaints of frequent, 
holoacranial tension-type headaches with diffuse pressure but 
only rarely nausea and no photo or phonophobia.  The Veteran 
stated that he experienced these headaches three to four 
times per week and they last only one to two hours and do not 
require any specific medication or other intervention other 
than rest for them to resolve.  It was noted that the Veteran 
had been evaluated by the Neurology Clinic where he was 
managed with a combination of Depakote 500 mg b.i.d. and 
gabapentin 100 mg t.i.d.  At the April 2001 VA examination, 
the Veteran denied continuous headaches.

There is no medical evidence of record which demonstrates 
that the rating for the Veteran's migraine headaches should 
be higher than a zero percent rating as there is no evidence 
that the Veteran's headaches cause prostrating attacks.

With respect to the veteran's anxiety with depression and 
dysthymia, the Board notes that these two psychiatric 
disabilities have already been evaluated with the veteran's 
schizophrenia under the general rating formula for mental 
disorders.

xv.	Computation

Applying the evaluations assigned above to the Combined 
Ratings Table at 38 C.F.R. § 4.25, the Board finds that the 
Veteran's non-service-connected disabilities warranted at 
most a 30 percent combined evaluation from October 12, 1999 
to January 6, 2000.  These evaluations represented the 
average wage-earning impairment caused by those disabilities 
that are not the result of the Veteran's own willful 
misconduct.  Based on these combined evaluations, the Board 
may not grant entitlement to VA pension benefits earlier than 
January 7, 2000 pursuant to 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 4.15.

b.	38 C.F.R. §§ 4.16(a), 4.17

Second, a Veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment. 38 U.S.C.A. § 
1502; 38 C.F.R. §§ 4.16(a), 4.17 (2007).  Total disability 
will be considered to exist where there is impairment of mind 
or body which is sufficient to render impossible for the 
average person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled Veteran. 38 C.F.R. § 3.340.  Full 
consideration must be given to unusual physical or mental 
defects in individual cases.  38 C.F.R. § 4.15.

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements.  If 
there is only one such disability, it must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the Veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

In this case, as previously shown, prior to January 7, 2000, 
the Veteran did not meet the minimum requirements under 38 
C.F.R. §§ 4.16(a), 4.17.  

c.	38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the Veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
Veteran is unemployable by reason of disability, age, 
occupational background, and other related factors. 38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (2007).

In this case, the evidence of record indicates that the 
Veteran resigned from his part-time employment with the 
school system in May 1995, and he started attending college 
in the fall of 1996 but had to withdraw due to health 
conditions.  A Temporary or Permanent Disability 
Certification completed by Dr. Y. on May 14, 1997, notes that 
the Veteran became unable to work and earn money or go to 
school on May 9, 1995 due to chronic fatigue syndrome and 
chronic wasting syndrome.      

Nevertheless, a December 1998 Decision by a SSA 
Administrative Law Judge (ALJ) noted that the Veteran filed 
an application for a period of disability and disability 
insurance benefits in September 1996 alleging disability 
since May 1995 due to chronic fatigue syndrome, dizziness, 
chronic diarrhea, chronic bronchitis and other respiratory 
disorders and weight loss.  The ALJ also noted that the 
Veteran had not engaged in substantial gainful activity 
during the period under consideration.  The ALJ determined 
that considering the Veteran's subjective complaints of 
disabling symptoms and limitations, the Veteran's impairments 
precluded only the following work-related activities:  
standing and/or walking for more than a total of 2 hours in 
an eight hour workday; lifting more than 10 pounds 
occasionally or 5 pounds frequently; reaching with either the 
left or right arm/hand repeatedly;  working in settings 
containing any respiratory irritant at concentrated levels; 
working with or near dangerous moving machinery; working near 
unprotected heights; handling routine levels of stress; and 
work which does not allow him the option to alternatively sit 
and stand as necessary.  The ALJ noted that the objective 
findings in the case failed to provide strong support for the 
Veteran's allegations of disabling symptoms and limitations.  
More specifically, the medical evidence did not support the 
existence of limitations greater than those determined above.  

The ALJ noted that the objective evidence documents a long 
and fairly consistent record of the Veteran's various 
complaints but that it does not document the presence of a 
disabling condition or combinations of conditions.  The ALJ 
also noted that the record contains full examinations which 
report little or no findings which are not within normal 
limits.  The ALJ further noted that the consultative 
examination included a pulmonary function test, chest x-ray, 
and EKG, all with no findings to which the Veteran's 
subjective complaints could be attributed.  It was noted that 
VA records document repeated similar complaints, but a rash 
of varying severity is the only disorder documented by 
clinical findings.  It was also noted that there was a weight 
loss of 25 pounds reported; however, by March 1997, the 
Veteran's weight had increase to 183, and by June 1997, his 
weight was 191 pounds, nearly his normal weight.  It was 
further noted that the Veteran received only two weeks of 
psychotherapy for his alleged depression and he was never 
hospitalized or received emergency room treatment for a 
mental disorder.  

The ALJ noted that the Veteran was, at that time, 26 years 
old, had at least a high school education, an unskilled 
relevant work history, and that the Veteran's residual 
functional capacity was for a limited range of sedentary 
work.  The ALJ also noted that a vocational expert was 
consulted and asked whether a hypothetical individual with 
the Veteran's vocational characteristic and the residual 
functional capacity reported above could perform any jobs.  
The vocational expert stated that such an individual could 
perform the jobs of order clerk, bench assembly, security 
surveillance monitor, receipt clerk.  Thus, the ALJ found 
that there were a significant number of jobs that the Veteran 
could do and a conclusion was warranted that there remained a 
significant number of jobs in the economy which the Veteran 
could perform and therefore had not been under a 
"disability" as defined in the Social Security Act at any 
time through December 21, 1998.  

The Board notes that the Veteran has not be found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors prior to January 7, 
2000.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(2) for assignment of an extraschedular evaluation.  
38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an extraschedular 
basis.

III.	Conclusion

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
7, 2000, is the correct date for the grant of 
nonservice-connected pension benefits.  There is no basis 
under the governing legal criteria to establish that an 
effective date earlier than January 7, 2000, is warranted.  
As noted above, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the Board concludes that an effective date of 
January 7, 2000, but not earlier, for the grant of 
nonservice-connected pension benefits is warranted.


ORDER

Entitlement to an effective date of January 7, 2000, but no 
earlier, for the award of a permanent and total disability 
rating for pension purposes is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

In the March 2008 remand, the Board instructed the RO to 
schedule the Veteran for a VA examination to determine the 
nature and etiology of his claimed chronic fatigue syndrome, 
chronic left blepharitis with melanosis, and chronic acquired 
psychiatric disorder.  The record reflects that the Veteran's 
attorney withdrew his representation in March 2008 and 
informed VA of the last contact information he had for the 
Veteran.  In August 2008, the RO sent a letter to the 
Veteran, at the address provided by the Veteran's former 
attorney, advising him that the VA medical facility nearest 
him would schedule an examination and contact him about when 
and where to report for the examination.  The record 
indicates that examinations were scheduled for September 27, 
2008 and that the Veteran failed to report to these 
examinations.  However, there is no indication in the record 
that the Veteran was ever informed of the scheduled 
examinations.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
Consequently, the Board finds that another remand is 
necessary to ensure due process and afford the Veteran every 
consideration with respect to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of any (1) chronic 
fatigue syndrome chronic fatigue syndrome 
with chronic infections, chills, a sore 
throat, flu-like symptoms, and dizziness, 
(2) chronic left eye blepharitis with 
melanosis, and (3) chronic acquired 
psychiatric disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner(s) should provide opinion(s) 
as to whether it is at least as likely as 
not that that any identified chronic 
fatigue syndrome, chronic left eyelid and 
left eye disability, and chronic acquired 
psychiatric disability had their onset 
during active service; are etiologically 
related to the Veteran's active service 
including his duty performed in Southwest 
Asia; and/or are etiologically related to 
and/or increased in severity beyond its 
natural progression due to his service-
connected disabilities.

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner(s) 
should provide a complete rationale for 
any opinion provided.

In the event that the Veteran does not 
report for the ordered examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


